¶16 (dissenting) — Fluor Daniel, Inc., and the Department of Corrections (DOC) agreed to resolve their legal dispute in binding arbitration. The arbitrator issued a decision in favor of Fluor, and Fluor moved the superior court to confirm the award and enter judgment. The court did so and awarded Fluor prejudgment interest dating back to the date of the arbitration decision. DOC appealed. The Court of Appeals directed entry of judgment but denied any award for prejudgment interest. Our majority now affirms. Because Fluor is entitled to prejudgment interest from the date of the arbitration decision, I dissent.
Sanders, J.
¶17 The Court of Appeals properly approved prejudgment interest on an arbitration award in City of Moses Lake v. International Ass’n of Firefighters, Local 2052, 68 Wn. App. 742, 847 P.2d 16 (1993). There the city of Moses Lake entered into negotiations with the city’s fire fighters for a new collective bargaining agreement governing the terms and conditions of the fire fighters’ employment. After negotiations stalled on several issues, the issues were referred to an interest arbitration panel pursuant to RCW *79741.56.450. The panel awarded the fire fighters a salary increase, and the city appealed. The superior court affirmed the panel’s decision but refused to grant prejudgment interest. The city again appealed, and the Court of Appeals affirmed the arbitration decision but reversed the superior court’s order denying prejudgment interest. The Court of Appeals determined the salary increase was “liquidated,” and therefore, on the date of the award “the City was under a duty to raise the firefighters’ salaries in the amount specified, subject only to review as provided in RCW 41.56 .450.”9 Firefighters, 68 Wn. App. at 749. Importantly, the Firefighters court held the arbitration award was liquidated notwithstanding the fact that the award was subject to subsequent review under RCW 41.56.450.
¶18 Here, the majority holds Fluor’s award was not liquidated at the time of the arbitrator’s decision, and therefore Fluor was not entitled to prejudgment interest. To support its position the majority analogizes arbitration awards to jury verdicts, contending an arbitrator’s award, like a jury verdict, “is also subject to modification prior to entry of judgment even outside of the appeal provisions.” Majority at 793. Therefore, reasons the majority, because “the parties did not contract to remove the trial court’s power to make modifications under former RCW 7.04.170, only to forgo their appeal rights,” the arbitrator’s award was “not completely fixed until entered into judgment.” Id. (emphasis omitted).
¶19 The majority’s analogy of arbitration awards to jury verdicts is problematic. Jury verdicts must be reduced to judgment by a court to become final. Cox v. Charles Wright Acad., Inc., 70 Wn.2d 173, 179, 422 P.2d 515 (1967). And there is always the prospect the verdict will never be reduced to judgment pursuant to a successful motion for judgment notwithstanding the verdict. CR 50(b). By con*798trast, “Washington courts have given substantial finality to arbitrator decisions rendered in accordance with the parties’ contract and RCW 7.04,” Davidson v. Hensen, 135 Wn.2d 112, 118, 954 P.2d 1327 (1998), and an arbitrator’s ruling does not require court confirmation for it to be final, In re Point Allen Serv. Area, 128 Wn. App. 290, 303-04, 115 P.3d 373 (2005), review denied, 157 Wn.2d 1005 (2006). Furthermore, “judicial review of an arbitration award in the context of a proceeding under RCW 7.04.150 to confirm an arbitrator’s award is exceedingly limited.” Davidson, 135 Wn.2d at 119. Such review does not include a review of the merits of the case, and ordinarily a court will not consider the evidence before the arbitrator.
¶20 Furthermore, contrary to the majority’s contention, Fluor and DOC did explicitly contract to remove the superior court’s power to make modifications. Their arbitration agreement provides,
Once the Arbitrator issues a decision, either party may submit the decision to the Kang County Superior Court in the action now pending. The parties agree the judgment to be entered will be in full and complete compliance with the decision of the Arbitrator. Once said judgment is entered the judgment will be final and binding on Fluor and DOC. Fluor and DOC each waive any and all rights to appeal the Arbitration Award.
Clerk’s Papers at 6 (emphasis added). The sentence “The parties agree the judgment to be entered will be in full and complete compliance with the decision of the Arbitrator” indicates the parties’ intention to remove the superior court’s ability to modify the award in addition to waiving their appeal rights.10 And because the award may not be modified by the trial court per the contractual language, the arbitration award is a fixed and, therefore, liquidated sum; hence, interest began to run from the date of the arbitrator’s decision. See Prier v. Refrigeration Eng’g Co., 74 Wn.2d *79925, 32, 442 P.2d 621 (1968) (Prejudgxnent interest may be awarded if amount claimed is liquidated or otherwise capable of calculation with “exactness, without reliance on opinion or discretion.”).
¶21 Because the majority’s decision is at odds with the parties’ language in their arbitration agreement and because I would uphold the trial court’s grant of prejudgment interest from the date of the arbitration decision, I dissent.

 RCW 41.56.450 provides the arbitration panel’s determination “shall be final and binding upon both parties, subject to review by the superior court upon the application of either party solely upon the question of whether the decision of the panel was arbitrary or capricious.”


 Under Washington’s repealed arbitration statute, former chapter 7.04 RCW, repealed by Laws of 2005, ch. 433, § 50, a party to arbitration had the right to seek review of the award. See former RCW 7.04. Í60, .170 (authorizing vacation and modification of arbitration award).